Citation Nr: 9929110	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-29 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date prior to June 7, 1994, for 
an assignment of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from May 1948 to May 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision.  The notice of 
disagreement was submitted in September 1997.  The statement 
of the case was issued in and a substantive appeal was 
received in September 1997. The Board notes that in September 
1996, the veteran indicated that he wished to terminate his 
power of attorney to the Disabled American Veterans.  In 
September 1996, he executed a new power of attorney to the 
Maine Division of Veterans Services.


REMAND

By rating action in May 1997, a 70 percent evaluation was 
assigned for PTSD, effective from June 7, 1994.  Service 
connection was granted for tinnitus, evaluated as 10 percent 
disabling from October 24, 1996.  The RO also granted 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities, 
effective from June 7, 1994.  The veteran seeks an effective 
date for the grant of the total rating due to individual 
unemployability back to May 27, 1991, the last day of his 
employment.  He asserts that he had to retire from his job as 
a Postal employee due to his nervous condition.

Received on June 22, 1992, was the veteran's claim for 
increased ratings for service connected neurosis and 
residuals of frozen feet.  At that time, a 30 percent 
evaluation was in effect for service connected anxiety 
reaction and a noncompensable evaluation was in effect for 
residuals of immersion foot.

By rating action in September 1992, a 30 percent evaluation 
was granted for residuals of immersion foot effective June 
22, 1992. 

A VA psychiatric examination was conducted in October 1992.  
The examiner noted that the veteran reported that he retired 
at age 61 because of his nerves.  It was noted that he worked 
for the Post Office for 28 years and that he missed an 
average of two days a week because of his nerves.  The 
examiner commented that his employer tolerated the frequent 
absences and that if the veteran had worked for another 
employer, he would not have lasted or been given the 
opportunity to retire.  The examiner concluded that the 
veteran's industrial impairment was severe.

By rating action in November 1992, a 50 percent evaluation 
was assigned for anxiety reaction from June 22, 1992.  The 
combined evaluation from June 22, 1992 was 70 percent.

Recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) held that pursuant to 
38 C.F.R. § 3.155(c)and 3.157(b), when a veteran has 
previously filed a claim for increase for a compensable 
service connected psychiatric disorder, an examination report 
indicating unemployability due to that disability must be 
accepted as an informal claim for the highest rating 
possible, including 100 percent by way of a total disability 
rating due to individual unemployability (TDIU).  The Court 
held that that when VA conducts a medical examination to 
determine if a service connected rating should be decreased 
or continued, if the results indicated in increase in 
severity in the disability, the VA must then evaluate the 
circumstances as a claim for an increased rating.  The Court 
further held that when the RO is considering a rating 
increase claim from a claimant whose schedular rating meets 
the minimum criteria to be eligible for consideration for a 
TDIU rating under 38 C.F.R. § 4.16(a) and there is evidence 
of current service connected unemployability in the 
claimant's claims file or under VA control, evaluation of 
that rating increase must also include an evaluation of a 
reasonably raised claim for a rating of TDIU.  Norris v. 
West, 12 Vet. App. 413 (1999).  

The Board finds that the October 1992 VA examination report 
constituted an informal claim for TDIU which has not been 
adjudicated by the RO.  When the RO in November 1992 
increased the rating for service connected anxiety reaction 
to 50 percent, effective June 22, 1992, the schedular rating 
met the minimum criteria for consideration of a TDIU rating 
under 38 C.F.R. § 4.16(a).  Thus, Norris requires that the RO 
adjudicate the pending TDIU claim.  The Board concludes that 
this pending claim for TDIU is inextricably intertwined with 
the issue on appeal and must be adjudicated prior to further 
appellate consideration.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should adjudicate the pending 
issue of entitlement to a total 
disability rating either based on 
individual unemployability on the basis 
of the informal claim raised in the 
October 1992 VA examination.  The RO 
should consider 38 C.F.R. § 3.155(c), 
3.157(b) and the Court's holding in 
Norris v. West, 12 Vet. App. 413 (1999).

2.  The RO should readjudicate the issue 
of entitlement to an effective date prior 
to June 7, 1994, for an assignment of a 
total disability rating based on 
individual unemployability due to 
service-connected disabilities.  If the 
decision remains adverse to the 
appellant, he and his representative 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. 

App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












